Citation Nr: 0010238	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for residuals of left 
shoulder dislocation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1960 to 
August 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which denied a compensable rating for residuals of a 
left shoulder dislocation.  In January 1999, the veteran 
testified at a Board hearing at the RO.  In April 1999, the 
Board remanded the case for additional development of the 
evidence.


REMAND

A review of the record indicates that the development 
requested by the Board in its April 1999 remand has not been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran a 
right to compliance with the remand orders and imposes on VA 
a concomitant duty to ensure compliance).  This fact has not 
escaped the attention of the veteran's representative who has 
requested that the case be remanded for corrective action.  

In particular, in the April 1999 remand, the Board noted that 
adjudication of the veteran's claim for a compensable rating 
for his left shoulder disability was complicated by the fact 
that in 1979, he sustained intercurrent left shoulder injury 
in an automobile accident, specifically, another left 
shoulder dislocation and fracture of the left humerus.  It 
was noted that, although he had been treated following the 
injury at the VA Medical Center (MC) at Denver and Fort Lyon, 
records of that treatment had not been associated with the 
claims folder.  Thus, the Board requested that the RO obtain 
those VA treatment records.  A review of the record indicates 
that records from the Fort Lyon VAMC have been obtained, but 
it does not appear that records from the Denver VAMC are of 
record.

In addition, the Board noted that it was not clear from the 
medical evidence of record which of the veteran's current 
left shoulder symptoms were attributable to his service-
connected disability and which were residuals of the 
intercurrent injury.  Therefore, the Board requested that the 
RO schedule the veteran for a VA orthopedic examination to 
address this matter.  Although he was notified by letter in 
March 2000 that arrangements for a VA examination were being 
made and that he would be "informed at a later date of the 
time and place of the examination," there is no examination 
report of record, nor is there any indication that the 
veteran failed to report for scheduled VA medical 
examination.  Furthermore, the record contains no copy of the 
letter explaining to him the date and time to report for VA 
medical examination and the consequences for his failure to 
report for same.  See 38 C.F.R. § 3.655(b) (1999) (when a 
claimant fails to report, without good cause, for VA 
examination scheduled in conjunction with a reopened claim or 
a claim for increase, the claim shall be denied).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
due process, the case is remanded for the following 
development:

1.  The RO should contact the Denver VAMC 
and request copies of all treatment 
records pertaining to the veteran dated 
prior to 1988.  

2.  After the above records, if any, are 
added to the claims folder, the veteran 
should be afforded VA orthopedic 
examination to determine the nature and 
severity of his service-connected left 
shoulder disability.  If he fails to 
report for examination, a copy of the 
letter informing him of the time, date 
and place to report for VA medical 
examination must be placed in the claims 
folder.  On the other hand, if he reports 
for examination, the claims folder must 
be made available to the examiner for 
review in conjunction therewith.  All 
necessary tests should be conducted and 
results reported in detail.  The 
examination should include a description 
of all manifestations of the service-
connected left shoulder disability found 
to be present.  In the examination 
report, the examiner should specify, to 
the extent possible, whether and to what 
extent any of the veteran's left shoulder 
symptoms are due to intercurrent injury 
sustained in a 1979 automobile accident.  
The examiner should also be asked to 
provide an opinion as to the severity of 
any functional impairment due to the 
service-connected left shoulder 
disability, including the degree of 
limitation of motion due to pain on "use 
or due to flare ups," supported by 
adequate pathology, and evidence of 
weakened movement.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, including if the examination 
report does not include all opinions 
requested, appropriate corrective action 
should be taken.  Stegall, 11 Vet. App. 
271.  

4.  Thereafter, the RO should review the 
claim, including consideration of whether 
38 C.F.R. §§ 4.40, 4.45, and 4.59 apply, 
and the RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1).  
See Floyd v. Brown, 9 Vet. App. 88, 96 
(1996) (the Board is precluded from 
assigning an extraschedular rating in the 
first instance).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



- 3 -


